DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 37, 38, 43, 45, and 66 are rejected under 35 U.S.C. 103 as being unpatentable over US 6,742,352 to Kampf, hereinafter referred to as Kampf.
In reference to claim 37, Kampf discloses the claimed invention including:
A dual air and liquid evaporator (32 and 22 collectively comprise the dual air and liquid evaporator, see figure 4 and 5), comprising:
an air cooling section (22) including an evaporator coil having a tube configured to receive refrigerant that changes phase to remove heat energy from an air flow (inherently assumed in the disclosed evaporator); and
a liquid (storage medium water) cooling section (32), including an evaporator coil configured to receive (interpreted as capable of receiving) refrigerant that changes phase to remove heat energy from the air flow and the liquid flow, 
where the refrigerant provided to the air cooling section evaporator coil and the refrigerant provided to the liquid cooling section evaporator coil are separately controlled (via 20, 36, 38), and, 
where the air cooling section evaporator coil and the liquid cooling section evaporator coil are housed in a common frame, see column 5 lines 32-43.
Kampf figure 4 fails to explicitly disclose the liquid cooling section (32) having an inner tube and an outer tube, the inner tube configured to receive a liquid flow, the outer tube configured to receive refrigerant that changes phase to remove heat energy from the air flow and the liquid flow. However, Kampf figure 3 teaches that it is known to form a liquid cooling section of a dual heat exchanger by providing an inner tube (116) and an outer tube (104) , the inner tube configured to receive a liquid flow (water storage medium), the outer tube configured to receive refrigerant that changes phase to remove heat energy from the air flow and the liquid flow, see column 3 lines 50-57. This is strong evidence that modifying Kampf as claimed would produce predictable result (e.g. exchange heat between the refrigerant and the storage medium and an air flow).  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Kampf figure 4 such that the liquid cooling section (32) included an inner tube and an outer tube, the inner tube configured to receive a liquid flow, the outer tube configured to receive refrigerant that changes phase to remove heat energy from the air flow and the liquid flow as disclosed with respect to figure 3, since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded a predictable result of exchanging heat between the refrigerant and storage medium. 
Note that the claim does not positively recite the refrigerant, liquid flow, or air flow because they are recited as functional recitations of the intended use of the evaporator. Accordingly, the heat exchanger of Kampf teaches all of the positive recited structure since the structure of the evaporator (32/22) are capable of receiving each of the respective refrigerant, liquid, and air flows as claimed.
In reference to claim 38, Kampf discloses the claimed invention including:
where a pressure and temperature of the refrigerant provided to the air cooling section evaporator coil and the pressure and temperature of the refrigerant provided to the liquid cooling section evaporator coil are separately controlled (via 20, 36, 38). Note that claim 38 is an apparatus claim and the recitation of where a pressure and temperature of the refrigerant provided to the air cooling section evaporator coil and the pressure and temperature of the refrigerant provided to the liquid cooling section evaporator coil are separately controlled is a recitation of the intended use of the system. No controller is claimed which would include instructions for performing the control. Since the manner in which a system is intended to be operated does not differentiate between the prior art, see MPEP 2144 II , the system of Kampf need only be capable of so performing to meet the claimed limitations. Since Kampf is perfectly capable of separately controlling a pressure and temperature of the refrigerant provided to the air cooling section evaporator coil and the pressure and temperature of the refrigerant provided to the liquid cooling section evaporator coil via valves (20, 36, and 38) Kampf is considered to meet the claimed limitations.
In reference to claim 43, Kampf discloses the claimed invention including:
the temperature of the refrigerant provided to the air cooling section evaporator coil (22) is maintained below the temperature of the air flow surrounding the tube by a first control valve (20); and
 the temperature of the refrigerant provided to the liquid cooling section evaporator coil (32) is maintained below the temperature of the air flow surrounding outer tube and above a freezing temperature of the liquid flow within the inner tube by a second control valve (36).
Note that claim 43 is an apparatus claim and the recitation of the temperature of the refrigerant provided to the liquid cooling section evaporator coil (32) is maintained below the temperature of the air flow surrounding outer tube and above a freezing temperature of the liquid flow within the inner tube by a second control valve is a recitation of the intended use of the system. No controller is claimed which would include instructions for performing the control. Since the manner in which a system is intended to be operated does not differentiate between the prior art, see MPEP 2144 II , the system of Kampf need only be capable of so performing to meet the claimed limitations. Since Kampf is perfectly capable of ensuring the temperature of the refrigerant provided to the liquid cooling section evaporator coil (32) is maintained below the temperature of the air flow surrounding outer tube and above a freezing temperature of the liquid flow within the inner tube by the second control valve (36)  Kampf is considered to meet the claimed limitations.
In reference to claim 45, Kampf discloses the claimed invention including:
the air cooling section (22) removes excess moisture from the air flow. Inherently assumed that the air cooling section (22) would remove any access moisture in the air flowing therethrough if it was lowered to a point below the dew point of the air and is therefore considered capable of so performing.
In reference to claim 66, Kampf discloses the claimed invention including:
the first control valve (20) is coupled to and in communication with the air cooling section evaporator coil tube (22), where the first control valve is capable of controlling temperature of the refrigerant provided to the air cooling section evaporator coil; and the second control valve (36) is coupled to and in communication with the liquid cooling section evaporator coil outer tube, where the second control valve is capable of controlling temperature of the refrigerant provided to the liquid cooling section evaporator coil (32).

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Kamp as applied to claim 37 supra, in view of US 2010/0236283 to Ballet et al., hereinafter referred to as Ballet.
In reference to claim 40, Kampf and Ballet discloses the claimed invention.
Kampf failsto disclose the air cooling section evaporator coil tube is copper tubing includes aluminum or copper fins. However Ballet teaches that in the art of evaporators, that it is typical to provide an evaporator with aluminum fins and copper coils [0029]. This is strong evidence that modifying Kampf as claimed would produce predictable result (e.g. provide efficient heat exchange between refrigerant and air). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Kampf by Ballet such that the air cooling section evaporator coil tube is copper tubing includes aluminum or copper fins since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded a predictable result of efficient heat transfer between the refrigerant surroundings.

Claim 67 is rejected under 35 U.S.C. 103 as being unpatentable over Kamp as applied to claim 37 supra, in view of 2007/0051119 to Hayashi et al., hereinafter referred to as Hayashi.
In reference to claim 67, Kampf and Hayashi disclose the claimed invention.
Kampf fails to specifically disclose the first control valve (20) and the second control valve (36) are electronic expansion valves. However, Hayashi teaches that in the art of controlling the flow of refrigerant to two distinct evaporators (6/4) that it is a known method to provide the expansion means (11/12) as electronic expansion valves [0056]. This is strong evidence that modifying Kampf as claimed would produce predictable result (e.g. actively control the flow of refrigerant to the evaporators via changing the opening degree of the expansion valves). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Kampf by Hayashi such that the first control valve (20) and the second control valve (36) are electronic expansion valves in order to advantageously allow active control of the evaporators by controlling the opening degree of the valves.

Claims 79-84, 89 and 90 are rejected under 35 U.S.C. 103 as being unpatentable over Kamp in view of US 2012/0192589 to OMER, hereinafter referred to as Omer.
In reference to claim 79, Kampf and Omer discloses the claimed invention.
Kampf discloses a dual mass cooling system (figure 5), comprising:
a fan (blower as described in column 4 lines 44-46) configured to generate an air flow;
a dual evaporator (32/22 collectively comprise the dual evaporator), including:
a first section (22) including an evaporator coil having a tube configured to receive a first refrigerant flow that absorbs heat from the air flow (inherently assumed in the disclosed evaporator), and
a second section (32) including an evaporator coil configured to receive the liquid, where the first refrigerant flow and the second refrigerant flow are separately controlled (via valves 20 and 36).
Kampf figure 5 fails to disclose a pump configured to generate a liquid flow; and the second section including an inner tube and an outer tube, the inner tube configured to receive the liquid flow, the outer tube configured to receive a second refrigerant flow that absorbs heat from the air flow and the liquid flow. 
Wth respect to the pump, Omer teaches that utilizing a pump (680) to create a cooled liquid flow (chilled water) through an evaporator is known [0048]. Omer teaches that circulating the water through the system allows for the system to adjust for such changes in temperature by varying the water's mass flow rate to a value that both cools the air to be conditioned [0006]. Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Kampf by Omer such that the system included a pump configured to generate the liquid flow in order to advantageously adjust for changes in temperature by varying the water's mass flow rate to a value that both cools the air to be conditioned.
Further, Kampf figure 3 teaches that it is known to form a liquid cooling section of a dual heat exchanger by providing an inner tube (116) and an outer tube (104) , the inner tube configured to receive a liquid flow (water storage medium), the outer tube configured to receive refrigerant that changes phase to remove heat energy from the air flow and the liquid flow, see column 3 lines 50-57. This is strong evidence that modifying Kampf as claimed would produce predictable result (e.g. exchange heat between the refrigerant and the storage medium and an air flow).  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Kampf figure 4 such that the liquid cooling section (32) included an inner tube and an outer tube, the inner tube configured to receive a liquid flow, the outer tube configured to receive refrigerant that changes phase to remove heat energy from the air flow and the liquid flow as disclosed with respect to figure 3, since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded a predictable result of exchanging heat between the refrigerant and storage medium. 
In reference to claim 80, Kampf and Omer discloses the claimed invention.
Kampf discloses where the air cooling section evaporator coil and the liquid cooling section evaporator coil are housed in a common frame, see column 5 lines 32-43.
In reference to claim 81, Kampf and Omer discloses the claimed invention.
Kampf discloses the first refrigerant flow is controlled by a first control valve (20) fluidically coupled to the first section evaporator coil tube.
In reference to claim 82, Kampf and Omer discloses the claimed invention.
Kampf discloses the first control valve maintains a temperature of the first refrigerant flow below a temperature of the air flow (inherently assumed in the disclosed evaporator which cools air).
In reference to claim 83, Kampf and Omer discloses the claimed invention.
Kampf discloses the second refrigerant flow is controlled by a second control valve (36) fluidically coupled to the second section evaporator coil outer tube.
In reference to claim 84, Kampf and Omer discloses the claimed invention.
The combination of Kampf and Omer would result in the second control valve (36) maintains a temperature of the second refrigerant flow below a temperature of the air flow and above a freezing temperature of the liquid flow else the water would fail to flow through the circulatory system as modified by Omer if the temperature was below the freezing temperature of the water, and would fail to cool the air if it was above the temperature of air.
In reference to claim 89, Kampf and Omer discloses the claimed invention.
Kampf disclose the first section evaporator coil includes fins attached to the tube, see column 5 lies 14-19.
In reference to claim 90, Kampf and Omer discloses the claimed invention.
Kampf fails to explicitly disclose the second section evaporator coil includes fins attached to the outer tube. However, the use of fins on a heat exchanger for exchange with air is extremely well known (see for example 118, in figure 2 of Kampf). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Kampf such that the second section evaporator coil includes fins attached to the outer tube in order to provide surfaces for heat exchange between the refrigerant and air.

Claims 85 and 86 are rejected under 35 U.S.C. 103 as being unpatentable over Kamp in view of Omer and in further view of Hayashi.
In reference to claim 85, Kampf, Omer, and Hayashi disclose the claimed invention.
Kampf fails to specifically disclose the first control valve (20) and the second control valve (36) are electronic expansion valves. However, Hayashi teaches that in the art of controlling the flow of refrigerant to two distinct evaporators (6/4) that it is a known method to provide the expansion means (11/12) as electronic expansion valves [0056]. This is strong evidence that modifying Kampf as claimed would produce predictable result (e.g. actively control the flow of refrigerant to the evaporators via changing the opening degree of the expansion valves). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Kampf by Hayashi such that the first control valve (20) and the second control valve (36) are electronic expansion valves in order to advantageously allow active control of the evaporators by controlling the opening degree of the valves.
In reference to claim 86, Kampf, Omer, and Hayashi disclose the claimed invention.
Kampf figure 5 discloses a refrigerant loop including at least one compressor (14), a condenser (16), a receiver (18), the first control valve (20), the second control valve (36), and the dual evaporator (32/22).

Claim 91 is rejected under 35 U.S.C. 103 as being unpatentable over Kamp and Omer as applied to claim 90 supra and in further view of Ballet.
In reference to claim 91, Kampf, Omer, and Ballet discloses the claimed invention.
Kampfas modified supra fails to disclose the air cooling section evaporator coil tube is copper tubing includes aluminum or copper fins. However Ballet teaches that in the art of evaporators, that it is typical to provide an evaporator with aluminum fins and copper coils [0029]. This is strong evidence that modifying Kampf as claimed would produce predictable result (e.g. provide efficient heat exchange between refrigerant and air). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Kampf by Ballet such that the air cooling section evaporator coil tube is copper tubing includes aluminum or copper fins since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded a predictable result of efficient heat transfer between the refrigerant surroundings.

Allowable Subject Matter
Claims 87 and 88 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s amendments to the claims have successfully overcome the drawing objections stated in the Non-final Office action. Accordingly, the objection to the drawings have been withdrawn.
Applicant’s amendments to the claims have successfully overcome the 112(b) rejections of claims 40, 63, 67, 71, 75 and 76. Accordingly, the rejections of claims 40 , 66, 67, 71, 75, and 76 are withdrawn.
Applicant’s arguments with respect to claim(s) 37 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSEY D BAUER whose telephone number is (571)270-7113. The examiner can normally be reached Mon; Tues; Thurs; Fri; 9-7PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSEY D BAUER/            Primary Examiner, Art Unit 3763